 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    TROY ALEXANDER SANDERS,                           Case No.: 1:18-cv-01285-AWI-JLT (PC)

12                        Plaintiff,                    ORDER DENYING MOTION FOR
                                                        APPOINTMENT OF COUNSEL
13            v.
                                                        (Doc. 27)
14    GRIMES, et al.,
15                        Defendants.
16

17           Plaintiff Sanders requests the appointment of counsel. (Doc. 27.) Plaintiffs do not have a

18   constitutional right to appointed counsel in section 1983 actions, Rand v. Rowland, 113 F.3d

19   1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to represent plaintiffs under

20   28 U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist. Court, 490 U.S. 296, 304-05 (1989). However,

21   in “exceptional circumstances,” the Court may request the voluntary assistance of counsel

22   pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

23           Given that the Court has no reasonable method of securing and compensating counsel, the

24   Court will seek volunteer counsel only in extraordinary cases. In determining whether

25   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

26   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

27   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

28           In the present case, the Court does not find the required exceptional circumstances. Even

                                                          1
 1   if it is assumed that Plaintiff is not well versed in the law and has made serious allegations that, if

 2   proven, would entitle him to relief, his case is not extraordinary. The Court is faced with similar

 3   cases almost daily. In addition, at this early stage in the proceedings, the Court cannot determine

 4   on whether Plaintiff is likely to succeed on the merits; and, based on a review of the records in

 5   this case, the Court does not find that Plaintiff cannot adequately articulate his claims. See id.

 6          Plaintiff argues that the Court should appoint counsel under habeas corpus statutes, 28

 7   U.S.C. §§ 2242 and 2254, and 18 U.S.C. § 3006A(a)(2)(B). (Doc. 24 at 1-3.) However, this case

 8   is not a habeas corpus case; it is a civil rights case under 42 U.S.C. § 1983. The Court dismissed

 9   Plaintiff’s complaint because he sought release from custody, which the Court cannot grant in a
10   section 1983 action. (Doc. 17 at 1, 4-6; Doc. 19 at 1-2.) The Ninth Circuit affirmed the Court’s

11   dismissal with respect to Plaintiff’s request for release from custody but remanded the case with

12   respect to his other requests for relief. (Doc. 26.) If Plaintiff seeks to pursue a writ of habeas

13   corpus, either in state court or in federal court, he must do so in a separate case.

14          For the foregoing reasons, the Court DENIES Plaintiff’s motion for the appointment of

15   counsel without prejudice.

16
     IT IS SO ORDERED.
17

18      Dated:     December 11, 2019                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28

                                                         2
